     Case 2:21-cv-00721-WBS-DMC Document 8 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TODD CHRISTIAN ROBBEN,                             No. 2:21-CV-0721-WBS-DMC-P
12                        Petitioner,
                                                         ORDER
13            v.
14    KATHLEEN ALLISON,
15                        Respondent.
16

17                  Petitioner, a parolee proceeding pro se, has initiated this action with a document

18   filed on April 20, 2021. See ECF No. 1. Petitioner states that the filing is intended as a

19   “placeholder” petition in order to preserve his filing date. See id. Petitioner’s filing, however,

20   does not comply with Rule 2(c) of the Federal Rules Governing Section 2254 Cases. That rule

21   requires, among other things, that the petition specify all grounds for relief and state all facts

22   supporting each ground. Petitioner’s “placeholder” filing fails to do so. Petitioner will be

23   required to file a petition which satisfies Rule 2(c) and is cautioned that failure to do so may

24   result in dismissal of the action. See E. Dist. Cal. Local Rule 110.

25   ///

26   ///

27   ///

28   ///
                                                         1
     Case 2:21-cv-00721-WBS-DMC Document 8 Filed 08/04/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Petitioner’s “placeholder” filing, ECF No. 1, is dismissed with leave to

 3   amend;

 4                  2.      Petitioner shall file a petition on the form employed by this Court within 30

 5   days of the date of this order; and

 6                  3.      The Clerk of the Court is directed to send Petitioner the Court’s form

 7   habeas corpus application.

 8

 9   Dated: August 4, 2021
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
